Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of April 1, 2015 (the
“Effective Date”), by and between Commerce Union Bancshares, Inc., a Tennessee
corporation and registered bank holding company (“Company” or, as appropriate,
“Employer”) and William Ronald (Ron) DeBerry, a resident of the State of
Tennessee (“Executive”). Company and Executive are sometimes referred to herein
collectively as the “Parties,” and each is sometimes referred to herein
individually as a “Party.”

RECITALS

A. Company desires to employ Executive as the Chief Executive Officer of
Company, and Executive desires to accept such employment.

B. The Parties desire to set forth in this Agreement the terms and conditions
upon which Executive will be so employed.

AGREEMENT

In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:

1. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:

(a) “Affiliate” shall mean any person that controls, is controlled by, or is
under common control with another person. For this purpose, “control” means
ownership of more than 50% of the ordinary voting power of the outstanding
equity securities of a person.

(b) “Agreement” shall mean this Agreement and any appendices incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

(c) “Area” shall mean, during the period of Executive’s employment, a radius of
75 miles from each banking office (whether a main office, branch office, or loan
or deposit production office) maintained by Bank and/or its Affiliates from time
to time during the period of employment, and, following the period of
Executive’s employment, a radius of 75 miles from each banking office (whether a
main office, branch office, or loan or deposit production office) maintained by
Bank and/or its Affiliates as of the last day of employment.

(d) “Bank” shall mean Commerce Union Bank (regardless of any future name under
which the same banking corporation may operate);

(e) “Board of Directors” shall mean the board of directors of Company and, where
appropriate, any committee or other designee thereof.

(f) “Business of Employer” shall mean the business conducted by Employer, which
is the business of commercial and consumer banking.



--------------------------------------------------------------------------------

(g) “Cause” shall mean:

(i) In the context of the termination of this Agreement by Employer:

(A) a breach of the terms of this Agreement by Executive not cured by Executive
within 10 business days after his receipt of Employer’s written notice thereof,
including without limitation failure by Executive to perform Executive’s duties
and responsibilities in the manner and to the extent required under this
Agreement;

(B) any act by Executive of fraud against, misappropriation from, or dishonesty
to Employer or any Affiliate of Employer;

(C) the arrest of Executive for, charge of Executive with, or conviction of
Executive of any crime;

(D) conduct by Executive that amounts to willful misconduct, gross neglect, or a
material failure to perform Executive’s duties and responsibilities hereunder,
including prolonged absences without the written consent of the Board of
Directors; provided that the nature of such conduct shall be set forth with
reasonable particularity in a written notice to Executive who shall have 10
business days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the Board of
Directors, susceptible to a cure;

(E) the exhibition by Executive of a standard of behavior within the scope of or
related to his employment that is in violation of any written policy or code of
Employer or any Affiliate of Employer; provided that the nature of such conduct
shall be set forth with reasonable particularity in a written notice to
Executive who shall have 10 business days following delivery of such notice to
cure such alleged conduct, provided that such conduct is, in the reasonable
discretion of the Board of Directors, susceptible to a cure;

(F) conduct or behavior by Executive that, in the reasonable opinion of the
Board of Directors, has harmed or could be expected to harm the business or
reputation of Employer, including without limitation conduct or behavior that is
unethical and/or involves moral turpitude;

(G) receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Employer or any Affiliate of Employer has
instituted any form of regulatory action against Executive; or

(H) Executive’s removal from office and/or permanent prohibition from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e) or Section 8(g) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1818(e) and (g)).

(ii) In the context of the termination of this Agreement by Executive:

(A) a material reduction in the scope of the Executive’s duties and
responsibilities, including without limitation a material reduction in the
budget over which Executive has primary responsibility, which is not consented
to by Executive in writing;

(B) a material reduction, when considered in the aggregate, in the salary and
other compensation and benefits provided for in Section 4 hereof from the level
in effect immediately prior to such reduction, which is not consented to by
Executive in writing; or

(C) a change in the location of Executive’s primary office such that Executive
is required to report regularly to an office located outside of a 75-mile radius
from the location of Executive’s primary office as of the Effective Date, which
change is not consented to by Executive in writing.

 

2



--------------------------------------------------------------------------------

(h) “Change of Control” shall mean:

(i) the acquisition by any person or persons acting in concert (other than any
current officer(s) and/or director(s) of Employer or any Affiliate of Employer)
of the then outstanding voting securities of Company, if, after the transaction,
the acquiring person or persons own, control, or hold with power to vote 25% or
more of the then outstanding voting securities of Company;

(ii) if, within any 12-month period (beginning on or after the Effective Date),
the persons who were directors of Company immediately before the beginning of
such 12-month period (the “Incumbent Directors”) shall cease to constitute at
least a majority of the members of the Board of Directors of Company; provided
that (A) any director who was not a director as of the Effective Date shall be
deemed to be an Incumbent Director if that director was elected to the Board of
Directors of Company by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors, and
(B) no director whose initial assumption of office is in connection with an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended) relating to the election of directors shall be deemed to be an
Incumbent Director;

(iii) a reorganization, merger, or consolidation with respect to which persons
who were shareholders of Company immediately prior to such reorganization,
merger, or consolidation do not immediately thereafter own more than 50% of the
combined voting power of the reorganized, merged, or consolidated company’s then
outstanding voting securities entitled to vote in the election of directors; or

(iv) the sale, transfer, or assignment of all or substantially all of the assets
of Company or Bank to any third party.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(j) “Competing Business” shall mean any person (other than an Affiliate of
Employer) that is conducting any business that is the same or substantially the
same as the Business of Employer.

(k) “Confidential Information” means data and information relating to the
business of Employer and/or any Affiliate of Employer (which does not rise to
the status of a Trade Secret) which is or has been disclosed to Executive or of
which Executive became aware as a consequence of or through Executive’s
relationship to Employer and/or any Affiliate of Employer and which has value to
Employer and/or any Affiliate of Employer and is not generally known to its or
their competitors. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public by Employer or any
Affiliate of Employer (provided that no such public disclosure shall be deemed
to be voluntary when made without authorization by Executive or any other
employee of Employer) or that has been independently developed and disclosed by
others or that otherwise enters the public domain through lawful means.

(l) “Disability” shall mean the inability of Executive to perform each of his
duties and responsibilities under this Agreement for the duration of the
short-term disability period provided for under Employer’s policy then in effect
as certified by a physician selected by Employer; provided that the Parties
agree that, to the extent necessary to comply with Section 409A of the Code, the
definition of “Disability” hereunder shall be amended to the definition of
disability required by Section 409A.

 

3



--------------------------------------------------------------------------------

(m) “Employer Information” shall mean, collectively, Confidential Information
and Trade Secrets.

(n) “Post-Termination Period” shall mean a period of 12 months following the
effective date of the termination of Executive’s employment.

(o) “Trade Secrets” shall mean information of Employer or any Affiliate of
Employer, including without limitation technical or nontechnical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans, and lists of actual
or potential customers, prospects, or suppliers, which:

(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

2. Executive Duties.

(a) Position(s). Executive shall be employed as the Chief Executive Officer of
Company and shall perform and discharge faithfully the duties and
responsibilities which may be assigned to Executive from time to time in
connection with the conduct of the business of Employer. The duties and
responsibilities of Executive shall be commensurate with those of individuals
holding similar positions at other banks and bank holding companies similarly
organized. Executive shall report directly to the Board of Directors.

(b) Full-Time Status. In addition to the duties and responsibilities
specifically assigned to Executive pursuant to Section 2(a) hereof, Executive
shall:

(i) subject to Section 2(c) hereof, during regular business hours, devote
substantially all of Executive’s time, energy, attention, and skill to the
performance of the duties and responsibilities of Executive’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;

(ii) diligently follow and implement all reasonable and lawful policies and
decisions communicated to Executive by the Board of Directors; and

(iii) timely prepare and forward to the Board of Directors all reports and
accountings as may be requested of Executive.

(c) Permitted Activities. Executive shall devote substantially all of
Executive’s entire business time, attention, and energies to the Business of
Employer and shall not during the Term be engaged (whether or not during normal
business hours) in any other significant business or professional activity,
whether or not such activity is pursued for gain, profit, or other pecuniary
advantage, but, as long

 

4



--------------------------------------------------------------------------------

as the following activities do not interfere with Executive’s obligations to
Employer, this shall not be construed as preventing Executive from:

(i) investing Executive’s personal assets in any manner which will not require
any services on the part of Executive in the operation or affairs of the subject
entity and in which Executive’s participation is solely that of an investor;
provided that such investment activity following the Effective Date shall not
result in Executive owning beneficially at any time 2% percent or more of the
equity securities of any Competing Business; or

(ii) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of Executive to
effectively discharge his duties hereunder; provided that the Board of Directors
may direct Executive in writing to resign from any such organization and/or
cease any such activities should such Board of Directors reasonably conclude
that continued membership and/or activities of the type identified would not be
in the best interests of Employer.

3. Term of Employment. The initial term of this Agreement (the “Initial Term”),
and the Parties’ employment relationship, shall commence on and as of the
Effective Date and, unless this Agreement is sooner terminated in accordance
with its terms, shall end on the date which is the first anniversary of the
Effective Date. At the end of the Initial Term (and the end of any one-year
renewal term) this Agreement will automatically renew for an additional,
successive term of one year, unless any Party gives the other Parties written
notice of the Party’s intent to terminate this Agreement as of the end of the
Initial Term (or then-current renewal term) at least 90 days prior to the end of
the Initial Term (or then-current renewal term). The Initial Term and any and
all renewal terms are referred to together herein as the “Term.”

4. Compensation. Employer shall compensate Executive as follows during his
period of employment, except as otherwise provided below:

(a) Annual Base Salary. Executive shall be compensated at an annual base rate of
$320,000.00 per year (the “Annual Base Salary”). Executive’s Annual Base Salary
will be reviewed by the Compensation Committee (the “Compensation Committee”) of
the Board of Directors at least annually, in accordance with the Compensation
Committee’s charter and any procedures adopted by the Compensation Committee,
for adjustments as determined by the Compensation Committee or the Board of
Directors based on an evaluation of Executive’s performance. The Compensation
Committee shall, at a minimum, make salary adjustments that are commensurate
with those of Executive’s peers for like duties and responsibilities.
Executive’s Annual Base Salary shall be payable in accordance with Employer’s
normal payroll practices.

(b) Annual Incentive Compensation.

(i) Executive shall be eligible to receive annual bonus compensation, if any, as
may be determined by, and based on performance measures established by, the
Board of Directors, upon recommendation by the Compensation Committee,
consistent with the strategic plan of Employer, pursuant to any incentive
compensation program that may be adopted from time to time by the Board of
Directors (an “Annual Bonus”).

(ii) Any Annual Bonus earned shall be payable in cash in the year following the
year in which the bonus is earned in accordance with Employer’s normal practices
for the payment of short-term incentives. The payment of any Annual Bonus shall
be subject to any approvals or non-objections required by any regulator of Bank
or Company, and it is understood by the Parties that it is contemplated that
Executive may not be eligible to receive any such Annual Bonus or other
short-term incentive compensation if Company or Bank is subject to restrictions
imposed on Company or Bank by the Board of Governors of the Federal Reserve
System, the Tennessee Department of Financial Institutions, or any other
regulatory authority, or if Company or Bank is otherwise restricted from making
payment of such compensation under applicable law.

 

5



--------------------------------------------------------------------------------

(c) Automobile. Employer will provide Executive with an Employer-owned
automobile reasonably satisfactory to Executive and Employer for use by
Executive.

(d) Cellular Phone Allowance. Employer will reimburse Executive on a monthly
basis, up to $100.00 per month, for the use of his personal cellular telephone
for Employer-related business in accordance with the customary reimbursement
policies of Employer, or, in the alternative, Employer may at its option provide
Executive with an Employer-owned cellular telephone.

(e) Club Dues. Employer will pay for the benefit of Executive the monthly
membership dues and any required assessment of members for one country club or
similar membership, up to a maximum of $1,000.00 per month.

(f) Business and Professional Education Expenses; Memberships. Subject to the
reimbursement policies from time to time adopted by the Board of Directors and
consistent with the annual budget approved for the period during which an
expense is incurred, Employer will reimburse Executive for reasonable and
necessary business expenses incurred by Executive in the performance of his
duties hereunder; provided, however, that, as a condition to any such
reimbursement, Executive shall submit verification of the nature and amount of
such expenses in accordance with said reimbursement policies. Examples of
appropriate categories of expenses include memberships in professional and civic
organizations, professional development, and customer entertainment. Executive
acknowledges that Employer makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(f).

(g) Paid Vacation. On a non-cumulative basis, Executive shall be entitled to
four weeks’ paid leave per calendar year, prorated for any partial calendar year
of service. The provisions of this Section 4(g) shall apply notwithstanding any
less generous paid leave policy then maintained by Employer, but the use of
Executive’s paid leave shall otherwise be determined in accordance with
Employer’s paid leave policy as in effect from time to time.

(h) Other Benefits. In addition to the benefits specifically described in this
Agreement, Executive shall be entitled to such benefits as may be available from
time to time to similarly situated employees of Employer, including, by way of
example only, retirement plan and health, dental, life, and disability insurance
benefits. All such benefits shall be awarded and administered in accordance with
the written terms of any applicable benefit plan or, if no written terms exist,
Employer’s standard policies and practices relating to such benefits.

(i) Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement described in this Agreement must be incurred by Executive during
the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by Employer must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement, nor in-kind benefits, shall be
subject to liquidation or exchanges for other benefits.

 

6



--------------------------------------------------------------------------------

(j) Clawback of Compensation. Executive agrees to repay any compensation
previously paid or otherwise made available to him that is subject to recovery
under any applicable law, rule, or regulation (including any rule of any
exchange or service through which the securities of the Company are then traded)
where such compensation was in excess of what should have been paid or made
available because the determination of the amount due was based, in whole or in
part, on materially inaccurate financial information of Employer. Executive
agrees to return or repay promptly any such compensation identified by Employer.
If Executive fails to return or repay any such compensation promptly, Executive
agrees that the amount of such compensation may be deducted from any and all
other compensation owed to Executive. Executive acknowledges that Employer may
take appropriate disciplinary action (up to, and including, termination of
employment) if Executive fails to return or repay any such compensation. The
provisions of this Section 4(j) shall be modified to the extent, and remain in
effect for the period, required by applicable law, rule, or regulation.

5. Termination of Employment.

(a) Termination by Employer. During the Term, Executive’s employment, and this
Agreement, may be terminated by Employer:

(i) for Cause, upon written notice to Executive approved by two-thirds of the
Board of Directors;

(ii) at any time without Cause (provided that Employer shall give Executive at
least 30 days prior written notice of its intent to terminate), in which event
Employer shall be required to pay to Executive a severance benefit equal to one
times Executive’s Annual Base Salary as of the date of termination, said benefit
to be payable over the course of the 12-month period following termination in
accordance with Employer’s normal payroll practices, and shall reimburse
Executive for the reasonable cost of premium payments paid by Executive to
continue his then-existing health insurance for himself and his eligible
dependents as provided by Employer for a period of 12 months following
termination; or

(iii) at any time upon the Disability of Executive (provided that Employer shall
give Executive at least 30 days prior written notice of its intent to
terminate), in which event Employer shall be required to continue to pay
Executive 60% of Executive’s then-current Annual Base Salary for a period of 12
months following termination; provided that Employer’s obligation to make
payment to Executive shall earlier cease if, and at the time, Executive begins
receiving payments under Employer’s long-term disability policy prior to the end
of such 12-month period.

(b) Termination by Executive. During the Term, Executive’s employment, and this
Agreement, may be terminated by Executive:

(i) for Cause, in which event Employer shall be required to pay to Executive a
severance benefit equal to one times Executive’s Annual Base Salary as of the
date of termination, said benefit to be payable over the course of the 12-month
period following termination in accordance with Employer’s normal payroll
practices, and shall reimburse Executive for the reasonable cost of premium
payments paid by Executive to continue his then-existing health insurance for
himself and his eligible dependents as provided by Employer for a period of 12
months following termination; or

(ii) at any time without Cause or upon the Disability of Executive (provided
that Executive shall give Employer at least 60 days prior written notice of his
intent to terminate).

(c) Termination by Mutual Agreement. During the Term, Executive’s employment,
and this Agreement, may be terminated at any time by mutual, written agreement
of the Parties.

 

7



--------------------------------------------------------------------------------

(d) Termination upon Death. Executive’s employment, and this Agreement, shall
terminate automatically upon the death of Executive.

(e) Effect of Termination; Resignation. Upon the termination of Executive’s
employment hereunder, Employer shall have no further obligations to Executive or
Executive’s estate, heirs, beneficiaries, executors, administrators, or legal or
personal representatives with respect to this Agreement, except for the payment
of any amounts earned and owing under Sections 4(a)-4(f) hereof as of the
effective date of the termination of Executive’s employment and any payment(s)
required by Section 5(a)(ii), Section 5(a)(iii), Section 5(b)(i), and/or
Section 6 of this Agreement. Further, upon the termination of Executive’s
employment hereunder, if Executive is a member of the Board of Directors of Bank
and/or the Board of Directors of Company, or the board of directors of any
Affiliate of Bank and/or Company, Executive shall, at the request of Employer,
resign from his position(s) on such boards, with any and all such resignations
to be effective not later than the date on which Executive’s employment is
terminated.

6. Change of Control. If within 12 months following a Change of Control Employer
(or any successor of or to Employer) terminates Executive’s employment under
this Agreement without Cause, or if Executive terminates his employment with
Employer (or any successor of or to Employer) under this Agreement for Cause
within 12 months following a Change of Control, Executive (or in the event of
his subsequent death his estate or designated beneficiary or beneficiaries, as
the case may be) shall receive, as liquidated damages, in lieu of all other
claims, a severance payment equal to one time Executive’s then-current Annual
Base Salary, such amount to be paid in full in one lump sum payment on the last
day of the month following the date of termination of Executive’s employment.
Additionally, Executive will continue to receive the health insurance plan
benefits then in effect for employees of Employer for a period of one year
following termination, to include payment of any Employer-funded portion of the
plan.

7. Employer Information.

(a) Ownership of Employer Information. All Employer Information received or
developed by Executive or by Employer while Executive is employed by Employer
shall be and will remain the sole and exclusive property of Employer.

(b) Obligations of Executive. Executive agrees:

(i) to hold all Employer Information in strictest confidence;

(ii) not to use, duplicate, reproduce, distribute, disclose, or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and

(iii) in any event, not to take any action causing any Employer Information to
lose its character or cease to qualify as, and not to fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as, Confidential Information or a Trade Secret; provided,
however, that none of the foregoing obligations shall preclude Executive from
making any disclosures of Employer Information which Executive has been advised
in writing by independent legal counsel are required by law, rule, or
regulation. This Section 7 shall survive for a period of two years following
termination of this Agreement for any reason with respect to Confidential
Information, and shall survive termination of this Agreement for any reason for
so long as is permitted by applicable law with respect to Trade Secrets.

 

8



--------------------------------------------------------------------------------

(c) Delivery upon Request or Termination. Upon request by Employer, and in any
event upon termination of Executive’s employment with Employer, Executive will
promptly deliver to Employer all property belonging to Employer, including
without limitation all Employer Information then in Executive’s possession or
control.

8. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) Non-Competition. Executive agrees that, during the period of Executive’s
employment by Employer hereunder and, in the event of the termination of
Executive’s employment, for the duration of the Post-Termination Period,
Executive will not (except on behalf of or with the prior written consent of
Employer):

(i) within the Area, either directly or indirectly, on Executive’s own behalf or
in the service of or on behalf of others, engage in any activity, enterprise, or
venture competitive with the Business of Employer;

(ii) within the Area, either directly or indirectly, perform for any Competing
Business any services that are the same as, or essentially the same as, the
services the Executive provided for Employer;

(iii) within the Area, accept employment with or be employed by any person
engaged in any business, activity, enterprise, or venture competitive with the
Business of Employer; or

(iv) work for or with, consult for, or otherwise be affiliated with or be
employed by any person or group of persons proposing to establish a new bank or
other financial institution within the Area.

(b) Non-Solicitation of Customers. Executive agrees that, during the period of
Executive’s employment by Employer hereunder and, in the event of the
termination of Executive’s employment, regardless of the reason, for the
duration of the Post-Termination Period, Executive will not directly or
indirectly (except on behalf of or with the prior written consent of Employer),
on Executive’s own behalf or in the service of or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, any
business from any of Employer’s customers or any customers of any Affiliate of
Employer, including prospective customers actively sought by Employer or any
Affiliate of Employer with whom Executive has or had contact during the last two
years of Executive’s employment with Employer, for purposes of selling,
offering, or providing products or services that are competitive with those
sold, offered, or provided by Employer or any Affiliate of Employer.

(c) Non-Solicitation of Employees. Executive agrees that, during the period of
Executive’s employment by Employer hereunder and, in the event of the
termination of Executive’s employment, regardless of the reason, for the
duration of the Post-Termination Period, Executive will not directly or
indirectly (except on behalf of or with the prior written consent of Employer),
on Executive’s own behalf or in the service of or on behalf of others, solicit,
recruit, or hire away, or attempt to solicit, recruit, or hire away, any
employee of Employer or any Affiliate of Employer with whom Executive had
contact during the last two years of Executive’s employment, regardless of
whether such employee is a full-time, part-time, or temporary employee of
Employer or an Affiliate of Employer or such employee’s employment is pursuant
to a written agreement, for a determined period, or at will.

(d) Non-Disparagement. Executive agrees that, during the period of Executive’s
employment by Employer hereunder and for a period of two years thereafter,
Executive will not make any untruthful statement (written or oral) that could
reasonably be perceived as disparaging to Employer or any Affiliate of Employer.

 

9



--------------------------------------------------------------------------------

(e) Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Executive to those necessary to
protect Employer from inevitable disclosure of Confidential Information and
Trade Secrets and/or unfair competition. The Parties agree that, if the scope or
enforceability of this Agreement is in any way disputed at any time and an
arbitrator, court, or other trier of fact determines that the scope of the
restrictions contained in this Agreement is overbroad, then such arbitrator,
court, or other trier of fact may modify the scope of the restrictions contained
in this Agreement.

(f) Tolling. Executive agrees that, in the event Executive breaches this
Section 8, the Post-Termination Period shall be tolled during the period of such
breach and shall be extended to 12 months after all breaches of this Agreement
have ceased.

(g) Remedies. Executive agrees that the covenants contained in Section 7 and
Section 8 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Employer and its Affiliates; and that irreparable loss and
damage will be suffered by Employer should Executive breach any of such
covenants. Therefore, Executive agrees and consents that, in addition to all
other remedies provided by or available at law or in equity, Employer shall be
entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of the covenants
contained in Section 7 or Section 8 of this Agreement and that, in such event,
Employer shall not be required to post a bond. Employer and Executive agree that
all remedies available to Employer shall be cumulative.

9. Severability. The Parties agree that each of the provisions included in this
Agreement is separate, distinct, and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Further, if any provision of this Agreement is ruled invalid
or unenforceable by a court of competent jurisdiction because of a conflict
between the provision and any applicable law, regulation, or public policy, the
provision shall be redrawn to make the provision consistent with, and valid and
enforceable under, such law, regulation, or public policy.

10. No Set-Off by Executive. The existence of any claim, demand, action, or
cause of action by Executive against Employer or any Affiliate of Employer,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement by Employer of any of its rights hereunder.

11. Notices. All notices, requests, waivers, and other communications required
or permitted hereunder shall be in writing and shall be either personally
delivered; sent by national overnight courier service, postage prepaid,
next-business-day delivery guaranteed; or mailed by first class United States
Mail, postage prepaid return receipt requested, to the recipient at the address
below indicated:

 

If to Company: With a copy (which shall not constitute notice) to: Commerce
Union Bancshares, Inc. Butler Snow LLP 1736 Carothers Parkway, Suite 100 150 3rd
Avenue South, Suite 1600 Brentwood, Tennessee 37027 Nashville, Tennessee 37201
Attention: Chairman of the Board Attention: Adam G. Smith If to Executive:
William Ronald (Ron) DeBerry Commerce Union Bank 1736 Carothers Parkway, Suite
100 Brentwood, Tennessee 37027

 

10



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or
(c) five business days after deposit in the United States Mail, first class,
postage prepaid with return receipt requested, at any time other than during a
general discontinuance of postal service due to strike, lockout, or otherwise
(in which case such notice, request, waiver, or other communication shall be
effectively given upon receipt), and addressed to the Party to be notified as
set forth above. A Party may change such Party’s notice address set forth above
by giving the other Parties 10 days written notice of the new address in the
manner set forth above.

12. Assignment. The rights and obligations of Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
Company and Bank, respectively, including without limitation a purchaser of all
or substantially all of the assets of Company or Bank, respectively. If this
Agreement is assigned pursuant to the foregoing sentence, the assignment shall
be by novation and the assignor shall have no further liability hereunder, and
the successor or assign, as applicable, shall become the “Company” or “Bank,” as
applicable, hereunder, but Executive will not be deemed to have experienced a
termination of employment by virtue of such assignment. This Agreement is a
personal contract and the rights and interest of Executive may not be assigned
by Executive. This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees.

13. Waiver. A waiver by a Party to this Agreement of any breach of this
Agreement by any other Party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

14. Mediation. Except with respect to Section 7, Section 8, and Section 22
hereof and as provided in Section 15 hereof, in the event of any dispute arising
out of or relating to this Agreement or a breach hereof, which dispute cannot be
settled through direct discussions between or among the Parties, the Parties
agree to first endeavor to settle the dispute in an amicable manner by
non-binding mediation in accordance with the rules of alternative dispute
resolution of the State of Tennessee for the judicial circuit containing
Williamson County, Tennessee before resorting to any other process for resolving
the dispute.

15. Applicable Law and Choice of Forum. This Agreement shall be governed by and
construed and enforced under and in accordance with the laws of the State of
Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any appropriate state court located in Williamson
County, Tennessee or federal court for the Middle District of Tennessee shall
have exclusive jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The Parties consent and waive any objection
to the jurisdiction or venue of such courts.

16. Interpretation. Words used herein importing any gender include all genders.
Words used herein importing the singular shall include the plural and vice
versa. When used herein, the terms

 

11



--------------------------------------------------------------------------------

“herein,” “hereunder,” “hereby,” “hereto,” and “hereof,” and any similar terms,
refer to this Agreement. When used herein, the term “person” shall include an
individual, a corporation, a limited liability company, a partnership, an
association, a trust, and any other entity or organization, whether or not
incorporated. Any captions, titles, or headings preceding the text of any
section or subsection of this Agreement are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction, or effect.

17. Entire Agreement. This Agreement embodies the entire and final, integrated
agreement of the Parties on the subject matter stated in this Agreement. No
amendment or supplement to or modification of this Agreement shall be valid or
binding upon any Party unless made in writing and signed by all Parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

19. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, other than the Parties hereto
and their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

20. Legal Fees. In the event of any claim, action, suit, or proceeding arising
out of or in any way relating to this Agreement, the prevailing Party shall be
entitled to recover from the non-prevailing Party all reasonable fees, expenses,
and disbursements, including without limitation reasonable attorneys’ fees and
court costs, incurred by such prevailing Party in connection with such claim,
action, suit, or proceeding, in addition to any other relief to which such
prevailing Party may be entitled at law or in equity.

21. Survival. The obligations of the Parties pursuant to Sections 4(j), 7, 8,
14, 15, 20, 21, 23, 24, and 26 shall survive the expiration and/or termination
of this Agreement and/or the termination of Executive’s employment hereunder for
the periods expressly designated under such sections or, if no such period is
designated, for the maximum period permissible under applicable law.

22. Representation Regarding Restrictive Covenants. Executive represents that
Executive is not and will not become a party to any non-competition or
non-solicitation agreement or any other agreement which would prohibit Executive
from entering into this Agreement or providing the services for Employer
contemplated by this Agreement on or after the Effective Date. In the event
Executive is subject to any such agreement, this Agreement shall be rendered
null and void and Employer shall have no obligations to Executive under this
Agreement.

23. Section 409A. It is the intent of the Parties that any payment to which
Executive is entitled under this Agreement be exempt from Section 409A of the
Code (“Section 409A”) to the maximum extent permitted under Section 409A.
However, if any such amounts are considered to be “nonqualified deferred
compensation” subject to Section 409A, such amounts shall be paid and provided
in a manner that, and at such time and in such form as, complies with the
applicable requirements of Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance. No Party shall intentionally
take any action to accelerate or delay the payment of any amounts in any manner
which would not be in compliance with Section 409A without the consent of the
other Parties. For purposes of this Agreement, all rights to payments shall be
treated as rights to receive a series of separate payments to the fullest extent
allowed by Section 409A. To the extent that some portion of the payments
provided for

 

12



--------------------------------------------------------------------------------

under this Agreement may be bifurcated and treated as exempt from Section 409A
under the “short-term deferral” or “separation pay” exemptions, then such
amounts may be so treated as exempt from Section 409A.

24. Tax Matters.

(a) Withholding of Taxes. Employer may deduct and withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes Employer
is required to withhold pursuant to applicable law, rule, regulation, or ruling.

(b) Excise Tax.

(i) In the event that any amounts payable under this Agreement or otherwise to
Executive would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code or any comparable successor provision and (ii) but for
this Section 24(b), be subject to the excise tax imposed by section 4999 of the
Code or any comparable successor provision (the “Excise Tax”), then such amounts
payable to Executive shall be either (A) provided to Executive in full or
(B) provided to Executive to the maximum extent that would result in no portion
of such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, when taking into account applicable federal, state, local, and foreign
income and employment taxes, the Excise Tax, and any other applicable taxes,
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under the Excise Tax. Unless Employer and Executive otherwise
agree in writing, any determination required under this Section 24(b) shall be
made in writing in good faith by Employer’s independent accounting firm (the
“Accountants”). In the event of a reduction in benefits hereunder, the reduction
of the total payments shall apply as follows, unless otherwise agreed in writing
and such agreement is in compliance with section 409A: (i) any cash severance
payments subject to Section 409A due under this Agreement shall be reduced, with
the last such payment due first forfeited and reduced, and sequentially
thereafter working from the next last payment; (ii) any cash severance payments
not subject to Section 409A due under this Agreement shall be reduced, with the
last such payment due first forfeited and reduced, and sequentially thereafter
working from the next last payment; (iii) any acceleration of vesting of any
equity subject to Section 409A shall remain as originally scheduled to vest,
with the tranche that would vest last (without any such acceleration) first
remaining as originally scheduled to vest; and (iv) any acceleration of vesting
of any equity not subject to Section 409A shall remain as originally scheduled
to vest, with the tranche that would vest last (without any such acceleration)
first remaining as originally scheduled to vest. For purposes of making the
calculations required by this Section 24(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning the application of the Code
and other applicable legal authority. Employer and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 24(b). Employer
shall bear all costs that the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 24(b).

(ii) If notwithstanding any reduction described in this Section 24(b) the
Internal Revenue Service (“IRS”) determines that Executive is liable for the
Excise Tax as a result of the receipt of amounts payable under this Agreement or
otherwise as described above, then Executive shall be obligated to pay back to
Employer, within 30 days after a final IRS determination or, in the event that
Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the Repayment Amount. The
“Repayment Amount,” with respect to the payment of benefits, shall be the
smallest such amount, if any, that is required to be paid to Employer so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The

 

13



--------------------------------------------------------------------------------

Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in Executive’s net after-tax
proceeds with respect to the payment of such benefits being maximized. If the
Excise Tax is not eliminated pursuant to this Section 24(b), Executive shall pay
the Excise Tax.

(iii) Notwithstanding any other provision of this Section 24(b), if (A) there is
a reduction in the payment of benefits as described in this Section 24(b),
(B) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (C) Executive pays the Excise Tax, then Employer shall pay to
Executive those benefits which were reduced pursuant to this Section 24(b) as
soon as administratively possible after Executive pays the Excise Tax, so that
Executive’s net after-tax proceeds with respect to the payment of benefits are
maximized.

25. Regulatory Restrictions. The Parties expressly acknowledge and agree that
(a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state and/or federal banking laws, rules, and regulations.

26. Right to Contact. Executive acknowledges and agrees that Employer shall
retain and have the right to contact any new employer or potential employer (or
other business) and apprise such person of Executive’s responsibilities and
obligations owed under this Agreement.

(Signature Page Follows)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.

 

COMPANY:

COMMERCE UNION BANCSHARES, INC. By:

/s/ DeVan D. Ard, Jr.

DeVan D. Ard, Jr.

President

EXECUTIVE:

/s/ William Ronald DeBerry

William Ronald (Ron) DeBerry

(Signature Page to Employment Agreement)